Citation Nr: 1332202	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-49 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1945.  He died in May 1963.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal of November 2008 and December 2009 rating decisions in which the RO determined that no new and material evidence had been received to reopen a previously-denied claim of entitlement to service connection for the cause of the Veteran's death.

In an unappealed September 1997 decision, the Board determined that new and material evidence had not been submitted to reopen the appellant's previously-denied claim of entitlement to service connection for the cause of the Veteran's death.

This matter was previously before the Board in October 2011, when the Board denied the appellants' appeal with regard to the petition to reopen a previously denied claim.  The appellant appealed the Board's October 2011 decision to the United States Court of Appeals for Veterans Claims (hereinafter "the Court").  

In a March 2013 Memorandum Decision, the Court reversed the Board's October 2011 decision (with regard to denying the petition to reopen) and remanded the matter for the Board to reopen the claim of entitlement to service connection for the cause of the Veteran's death and proceed with further adjudication.

In August 2011, the appellant and her son testified before a Veterans Law Judge (VLJ) during a Travel Board hearing at the RO.  A copy of the transcript is in the record.  The VLJ who presided at the appellant's August 2011 hearing is no longer employed by the Board.  The appellant must be informed of this fact and of her right to request a new hearing to be conducted by a VLJ who will decide her case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2013).  However, there is no prejudice to the appellant in the Board issuing a grant of the appellant's petition to reopen the claim at this time and remanding the reopened issue for RO adjudication on the merits.  The Board notes that, in light of the March 2013 Court memorandum decision in this matter, the reopening of the claim has been mandated and a remand of the reopened issue is required as a matter of law.  The Board has considered whether action should be delayed for the purpose of sending notice to the appellant with regard to her right to request a new Board hearing, but the Board finds that such a delay is unnecessary and unwarranted in light of the facts that (1) the Board here grants the appellant's petition to reopen, without prejudice to the appellant, (2) the RO shall now provide the appellant with notice and opportunity to request a new Board hearing during the processing of the remand, and (3) proceeding with promptly with a decision and remand at this time best serves the purposes of expedited handing associated with this appeal having been granted "advanced on the docket" status.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1997 decision, the Board determined that new and material evidence had not been submitted to reopen the appellant's previously-denied claim of entitlement to service connection for the cause of the Veteran's death.

2.  Certain evidence received since the Board September 1997 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The September 1997 Board decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 1991).  38 C.F.R. § 20.1100 (1997).

2.  New and material evidence has been received since the Board's September 1997 decision, and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, in light of the reopening of the claim, further discussion of the VCAA is not necessary at this point.  The matter of VCAA compliance with regard to the issue will be addressed in a future merits decision after action on the issue is undertaken as directed in the remand section of this decision.

Analysis

Generally, an unappealed Board denial is final under 38 U.S.C.A. § 7104(b) and 38 C.F.R. § 20.1100 (1997), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

In a July 1963 rating decision, the RO denied the appellant's original claim for entitlement to service connection the cause of the Veteran's death, holding that the self-inflicted gunshot wound, causing his death, was not the result of his military service.

In an September 1963 VHA opinion, the Chief, Psychiatry and Neurology Services, concluded that the diagnosis of psychopathic state, emotional instability, which was made in 1944 would now be called adult situational reaction, noting that there was no doubt that the Veteran had attacks of paroxysmal tachycardia which scared him, instilled a fear of heart disease, and was the basis for his emotional instability; that no particular psychiatric disorder need have been diagnosed in service because the Veteran's symptoms were due to the setting in which he found himself and the fears about his fast heart beat; that there was no history of any subsequent psychiatric symptoms in the 18 years following discharge until the time of the 1963 attack; that the diagnosis of manic-depressive psychosis made in 1962 was not a maturation of any condition shown in military service; and that the various affidavits which the Veteran furnished prior to his demise indicated that his personality change or symptoms of psychiatric illness existed for some two to four years prior to his death.

In an October 1963 statement, the Veteran's former treating physician, R. W. Ratton, M.D., indicated that he first saw the Veteran in September 1946, at which time he complained of severe nervous tension reaction, nervous stomach, nausea and vomiting, and inability to think clearly; that the Veteran reported that he was completely stable and had had no complaints or difficulties up to the time he enlisted in the Navy in March 1944; that a complete physical and neurological examination of the Veteran was normal; that a diagnosis of severe anxiety state was made; and that he suggested that the Veteran see a psychiatrist or report to the VA or the naval hospital for consultation and possible therapy.  The Veteran confessed that he was in no position to follow this physician's advice.  As a result, he was put on a regimen of nerve sedative and sleeping preparations and that the Veteran was seen at intervals until 1956.  To the best of this physician's knowledge the Veteran did not consult a psychiatrist as suggested nor obtain any further treatment other than that described above.

Following the receipt of 21 lay statements asserting that that the Veteran was changed after his discharge from service, the RO confirmed its earlier denial in November 1963, noting that such statements did not establish that the anxiety reaction shown in December 1962 was a maturation of the Veteran's emotional instability shown during his military service.

In a June 1964 VHA opinion, the Director, Psychiatry, Neurology and Psychology Service, concluded that the correct psychiatric diagnosis in service was emotionally unstable personality; the correct psychiatric diagnosis at the Arkansas State Hospital from December 1962 to February 1963 was manic-depressive psychosis, manic phase; and that any relationship between these two diagnoses was coincidental.

During a November 1964 Travel Board hearing, the appellant's representative asserted that the psychiatric symptoms pictured in the lay affidavits were indicative of more than the antics of a constitutional psychopath; that they gave mute evidence of the psychosis continuing from the date of the Veteran's discharge from service until his death; and that the one cannot be disassociated from the other and thus service connection must be conceded.

In a January 1965 decision, the Board concluded that a psychiatric disease was not incurred in or aggravated by service; that a psychosis was not manifested to a compensable (10 percent) degree within one year following the Veteran's discharge from active wartime service; and the Veteran's death was not shown to be the result of mental unsoundness due to a service-connected disability.

The appellant asked the Board to reconsider its denial.  As a result, the Board sought an independent medical opinion (IME).  In an August 1966 IME, the specialist indicated that it was probable that the Veteran had long-standing personality inadequacies, diagnosed as emotionally unstable personality, which caused him to react with ineffectiveness and inability to adjust when confronted with the routine stresses of military life; that his anxiety reaction seemed to be due to a personality structure with limited adaptive capacities being confronted with the routine stresses of military life; that the correct diagnosis at the Arkansas State Hospital was manic-depressive reaction; and that there was no definite relationship between them, explaining that, if the initial symptoms of the manic-depressive process had appeared in 1945, the usual progression of events in this process would have included the appearance of more well-defined episodes between the years of 1945 and 1962.  He added that there was no evidence linking manic-depressive psychosis with a brief period of psychological and/or physical stress.  In a February 1967 decision, on reconsideration, the Board found no evidence to support the presence of a superimposed chronic psychiatric disorder manifest during service, or to clinically link the psychosis initially diagnosed in 1963 to the behavior disturbance while on active duty.  Since the Board determined that service connection for an acquired psychiatric disorder could not be granted, there was no need to consider the question as to whether mental unsoundness was in fact the proximate cause of the Veteran's death.  Therefore, the Board reaffirmed its earlier denial.  The appellant did not appeal this decision; thus, it became final upon issuance.  See 38 C.F.R. § 19.104 (1966).

On several occasions since this denial, the appellant has sought to reopen her previously-denied claim by submitting additional lay statements essentially maintaining that before entering service, the Veteran did not experience mental problems, that his mental disorder became manifest during service and increased in severity thereafter until his death in 1963, and/or physician statements. (See Introduction to Board decision dated September 29, 1997).  For example, in a December 1981 statement, Dr. R. W. Ratton basically reiterated his former statement dated in October 1963; while, in a June 1987 statement, another of the Veteran's former treating physicians, E. A. Shaneyfelt, M. D., indicated that he had seen the Veteran on several occasions in 1961 with severe depression at his home and he opined that the Veteran had a chronic behavior problem.  In a September 1997 decision, the Board determined that the new evidence presented by the appellant since the Board's 1967 decision essentially established a similar clinical picture as was present when the Board initially considered the claim and did not create a reasonable possibility of a change in the outcome of the appellant's claim and affirmed the previous denial.  The appellant did not appeal this decision; thus, it became final upon issuance.  See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1997).

Here, the appellant's most recent petitions to reopen service connection for the cause of the Veteran's death were received in February and April of 2008.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was the September 1997 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Under the legal authority in effect currently, and at the time of the prior denial, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 C.F.R. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for a disease first diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A psychosis is presumed to be service connected if manifested to a compensable degree within one year after military discharge.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(a) (2013).

To establish service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

Evidence added to the record since the prior denial include copies of a June 2009 statement from a private physician, E. Diaz, M.D.; a duplicate copy of an August 1987 statement from W. O. M.; a duplicate copy of Dr. R. W. Ratton's October 1963 statement; duplicate copies of service treatment records; and a copy of the August 2011 Travel Board hearing transcript.

Many of the records submitted by the appellant are cumulative and/or redundant of the evidence of record at the time of the last final denial-service treatment records, an August 1987 statement from W. O. M.; an October 1963 statement from Dr. R. W. Ratton-and, thus, are not material for purposes of reopening the claim.

In his statement, Dr. Diaz opines that "[the Veteran's] suicide attempt was a direct cause of his psychiatric condition, which he developed in the military.  This does not mean that his psychiatric condition was caused by being in the military but it could have been triggered by it."  Dr. Diaz's opinion is clearly new evidence.

The Court's March 2013 memorandum decision finds that in this case, Dr. Diaz's medical opinion was corroborative of other medical evidence in the record, not cumulative, because it could add some weight to or tend to confirm the validity of medical opinions previously of record.  The Court concluded that the Board's prior determination that Dr. Diaz's medical opinion was not new and material was clearly erroneous, requiring reversal.  Corroborative evidence can constitute new and material evidence.  See Bostain v. West, 11 Vet. App. 124, 128 (1998).

In light of the bases for the prior denials of the underlying service connection claim, and in light of the Court's March 2013 memorandum decision governing this case, the Board concludes that the new evidence concerning an etiological link between the cause of the Veteran's death and his military service relates to previously unestablished facts for this issue.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly limited to the reopening of the claim and does not address the merits of the underlying service connection claim.  The underlying service connection claim is addressed in the remand portion of the decision.


ORDER

New and material evidence sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death has been received.  To this extent, the appeal is granted, subject to the directions set forth in the remand section of this decision.


REMAND

The November 2008 and December 2009 RO decisions which give rise to the present appeal expressly found that there was no new and material evidence to reopen the appellant's claim subject to prior final denials.  The December  2010 statement of the case expressly made the same finding.  The RO therefore did not undertake a merits analysis of the underlying claim.  In view of the Board's finding that there is new and material evidence to reopen the claim, the case must now be returned to the RO for review of the claim on the merits.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, the appellant and her son testified before a VLJ during a Travel Board hearing at the RO in August 2011.  A copy of the transcript is in the record.  The VLJ who presided at the appellant's August 2011 hearing is no longer employed by the Board.  The appellant must be informed of this fact and of her right to request a new hearing to be conducted by a VLJ who will decide her case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2013).  The Board has issued a grant of the appellant's petition to reopen the claim on appeal on the merits, but in connection with the RO/AMC's upcoming readjudication of the issue on the merits it is necessary the appellant be furnished with notice of the situation including with regard to her right to request a new Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements.  Notice provided to the appellant must include notice that the VLJ who presided at the appellant's August 2011 hearing is no longer employed by the Board.  The appellant must be informed of this fact and of her right to request a new hearing to be conducted by a VLJ who will decide her case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2013).

2.  Thereafter, the newly reopened issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


